DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 29 July 2022.  In view of this communication and the amendment concurrently filed: claims 1-16 were previously pending; claims 17-18 were added by the amendment; and thus, claims 1-18 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed on 29 July 2022, have been fully considered but are not persuasive.
The Applicant’s first argument (page 6 of the Remarks) alleges that the objection to the title and the previous grounds of rejection under 35 U.S.C. 112 have been overcome by the amendments.  While this argument is persuasive, the title remains objected to due to a misspelling therein.  
The Applicant’s second argument (pages 6-8 of the Remarks) alleges that the previous grounds of rejection of claim 1 are invalid because “drillings 68” are not equivalent to an impeller because “Barker discloses an impeller 76” and because the drillings do not divert coolant from the fluid input to the helical conduit as recited in the amended claim.  However, both of these allegations are false for the following reasons.  First, the fact that Barker discloses another component labelled as an impeller, does not alter the structure or function of “drillings 68”.  Second, the “drillings 68”, located in the fluid path between the fluid input [66] and the helical fluid conduit [50] (fig. 3), are explicitly disclosed as functioning to accelerate rotationally the coolant “as it passes along the drilling to the start of the helical paths 50” (¶ 0161).  Thus, the “drillings 68” perform a function identical to that of an impeller, propelling the coolant radially outward and into the helical fluid conduit.  Since there is no difference in structure or function between the claimed “impeller” and the disclosed “drillings”, this argument is unpersuasive and the previous grounds of rejection are maintained.
The Applicant’s third argument (pages 8-9 of the Remarks) alleges that remaining claims are allowable for the same reasons as claim 1.  Regarding independent claim 16 and the remaining original claims, this argument is unpersuasive for the same reasons given above.  Regarding new claims 17-18, however, none of the previously cited/applied references disclose a singular coolant path where the coolant is directed through the axial fluid channels of the stator after travelling through the helical fluid conduit of the rotor.  While cooling systems such as this, with a singular coolant path through both the rotor and the stator may be known in the art, there is no reason why one of ordinary skill would modify the teachings of any of the cited references to combine their fluid paths.  Thus, the new claims recite features which, in combination with the features already claimed, are neither anticipated nor rendered obvious by the prior art.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The title of the invention is objected to for the following minor informality:
The term “Contuid” is misspelled (i.e. “conduit”).  Appropriate correction is required.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barker et al. (US 2015/0288255 A1), hereinafter referred to as “Barker”, in view of Kikuchi et al. (US 2002/0074871 A1), hereinafter referred to as “Kikuchi”.
Regarding claim 1, Barker discloses a radial-flux rotary electric machine [2] having a first end at one axial extreme [right-side] and a second end at another axial extreme [left-side] (fig. 3; ¶ 0136-0137), comprising: 
a fluid input [66] for receiving coolant at the first end of the machine [2] (fig. 3-4; ¶ 0152-0153); 

    PNG
    media_image1.png
    497
    703
    media_image1.png
    Greyscale

a rotor [24] comprising a radial impeller [68] at the first end of the machine in fluid communication with the fluid input [66] (fig. 4; ¶ 0141-0142; 0152-0153), and a plurality of permanent magnets [26] with a helical fluid conduit [50] thereunder in fluid communication with the impeller [68] (fig. 3-4; ¶ 0141, 0145); 
a stator [22] defining axial fluid channels [14] (fig. 2; ¶ 0138), the fluid channels [14] being in fluid communication with the helical fluid conduit [50] at the second end of the machine (fig. 2, 5; ¶ 0169; both fluid flows are combined at the left side of the machine, along paths [100] and [102], before exiting the housing); and
a fluid output [20] in fluid communication with the fluid channels [14] (fig. 2-3; ¶ 0140, 0143), 
wherein rotation of the radial impeller [68] diverts the coolant entering the fluid input [66] into the helical conduit [50] (fig. 3; ¶ 0161).
Barker does not disclose the stator [22] having a plurality of slots with a fill factor of between zero and unity to define axial fluid channels in the slots.
Kikuchi discloses a radial-flux rotary electric machine comprising a rotor [2] and a stator [5] (fig. 1; ¶ 0016-0018), the stator [5] having a plurality of slots [25] with a fill factor of between zero and unity to define axial fluid channels [29D] in the slots [25] (fig. 6; ¶ 0019, 0045-0048; the coils [30] occupy a portion of the space within the slots, with the remainder of the space being used as cooling passages).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the stator of Barker, having the axial fluid channels located within the stator slots instead of on the outside of the stator, with the stator as taught by Kikuchi, in order to improve cooling performance by placing the cooling medium in direct contact with the heat generating elements, i.e. the coils (¶ 0002 of Kikuchi).

    PNG
    media_image2.png
    397
    672
    media_image2.png
    Greyscale

Regarding claim 2, Barker, in view of Kikuchi, discloses the electric machine of claim 1, as stated above, further comprising ducts [16] at each end of the axial fluid channels [14] configured to define a serpentine fluid path through the stator [22] (fig. 2B; ¶ 0138).
Regarding claim 3, Barker, in view of Kikuchi, discloses the electric machine of claim 1, as stated above, wherein Kikuchi further discloses that the stator [5] comprises: 
a yoke [22] having a plurality of teeth [23], each tooth [23] extending from a root at the yoke [22] to a tip (fig. 6; ¶ 0021-0023); 
a plurality of coils [30], each one of which is located on a respective one of the plurality of teeth [23] (fig. 6; ¶ 0024); and 
a plurality of sealing members [44], each one of which is engaged with the tips of adjacent teeth [23] to circumferentially and axially seal the slot [25] defined thereby to allow cooling fluid to flow in the slot [25] (fig. 6; ¶ 0048-0049).
Regarding claim 5, Barker, in view of Kikuchi, discloses the electric machine of claim 3, as stated above, wherein Kikuchi further discloses that the tip of each tooth [23] includes axial grooves [28] for receiving the sealing members [44] (fig. 6; ¶ 0049; the sealing members are “fixed in the retaining groove 28 by an engagement section 44A”).
Regarding claim 15, Barker, in view of Kikuchi, discloses the electric machine of claim 1, as stated above, in which the coolant is an oil (¶ 0011).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barker and Kikuchi as applied to claim 1 above, and further in view of Dooley (US 2005/0184615 A1), hereinafter referred to as “Dooley”.
Regarding claim 4, Barker, in view of Kikuchi, discloses the electric machine of claim 3, as stated above.  
Kikuchi does not disclose that the sealing members [44] are magnetic.
Dooley discloses a radial-flux rotary electric machine comprising a stator [1] having teeth [5] and slots closed by sealing members [32], wherein the sealing members [32] are magnetic (fig. 7; ¶ 0041; the material “having higher magnetic permeability than air, but les permeability than the stator material” includes numerous magnetic materials).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sealing member of Kikuchi being formed from a magnetic material as taught by Dooley, in order to induce a sufficient leakage flux thereby limiting the current in the windings to a desired level (¶ 0041 of Dooley).

    PNG
    media_image3.png
    443
    745
    media_image3.png
    Greyscale

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barker and Kikuchi as applied to claim 3 above, and further in view of Yoneda et al. (JP 2006-020490 A), hereinafter referred to as “Yoneda”.
Regarding claim 6, Barker, in view of Kikuchi, discloses the electric machine of claim 3, as stated above.
Barker, in view of Kikuchi, does not disclose that the coils [30] are formed so as to have a substantially parallelogram-shaped cross section, such that the axial fluid channels [29D] are of triangular cross section.
Yoneda discloses a radial-flux rotary electric machine comprising a stator [100] having axial fluid channels [213] within its slots [S], and in which the coils [20] are formed so as to have a substantially parallelogram-shaped cross section, such that the axial fluid channels [213] are of triangular cross section (fig. 6; ¶ 0060-0063, 0067).

    PNG
    media_image4.png
    501
    831
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the coils and axial fluid channels of Barker/Kikuchi having the shapes as taught by Yoneda, in order to improve the space factor of the stator, thereby improving power output and efficiency; also, the use of simpler shapes makes arrangement of the lead wire easier, which can reduce assembly costs (¶ 0067 of Yoneda).
Further, it has been held that a mere change in shape of a particular component of a device is a matter of design choice involving only routine skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barker and Kikuchi as applied to claims 1 and 3 above, and further in view of Hoemann (US 2017/0373551 A1), hereinafter referred to as “Hoemann”.
Regarding claim 7, Barker, in view of Kikuchi, discloses the electric machine of claim 3, as stated above.  Barker, in view of Kikuchi, does not disclose the slots [25] having a slot fill-factor of from 0.22 to 0.28.
Hoemann discloses a radial-flux rotary electric machine [10] comprising a stator [14] with slots [34] (fig. 1-6; ¶ 0023, 0031), said slots [34] having a slot fill-factor of from 0.22 to 0.28 (¶ 0038, 0072; slots are filled “less than about thirty-five (35) percent”, i.e. the slot fill-factor is below 0.35).  

    PNG
    media_image5.png
    363
    680
    media_image5.png
    Greyscale

While Hoemann does not explicitly disclose the claimed range, the slot fill-factor is disclosed to be a result-effective variable affecting the space allowed for cooling channels to maintain “acceptable thermal conditions” in the electric machine (¶ 0072).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the stator slots of Barker/Kikuchi having a slot fill-factor of from 0.22 to 0.28 since Hoemann teaches that moderate, i.e. lower, values of slot fill-factor allow sufficient space for cooling channels within the slots, thereby helping to maintain acceptable temperatures within the machine (¶ 0072).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 8, Barker, in view of Kikuchi, discloses the electric machine of claim 1, as stated above.  Barker, in view of Kikuchi, does not disclose that the ratio of the stator [22] inner diameter to the stator [22] outer diameter is from 0.6 to 0.7.
Hoemann discloses a radial-flux rotary electric machine [10] comprising a stator [14] with slots [34] (fig. 1-6; ¶ 0023, 0031), in which the ratio of the stator inner diameter [48] to the stator outer diameter [44] is from 0.6 to 0.7 (fig. 6; ¶ 0047-0049; the minimum values of both diameters, 60mm and 90mm respectively, result in a ratio of 0.666).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the stator of Baker/Kikuchi having the stator diameters as taught by Hoemann, in order to provide the proper stator geometry to achieve some desired performance characteristics (¶ 0004 of Hoemann).
Regarding claim 9, Barker, in view of Kikuchi and Hoemann, discloses the electric machine of claim 8, as stated above, wherein Hoemann further discloses that the ratio of the stator inner diameter to the stator outer diameter is from 0.63 to 0.67 (fig. 6; ¶ 0047-0049; the minimum values of both diameters, 60mm and 90mm respectively, result in a ratio of 0.666).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barker and Kikuchi as applied to claim 3 above, and further in view of Yokota et al. (US 2018/0205278 A1), hereinafter referred to as “Yokota”.
Regarding claim 10, Barker, in view of Kikuchi, discloses the electric machine of claim 3, as stated above.  Kikuchi does not disclose that the width of each tooth [23] at its root is greater than or equal to its width at the tip.
Yokota discloses a radial-flux rotary electric machine comprising a stator [20] having teeth [21] (fig. 1; ¶ 0035), in which the width [w3] of each tooth [21] at its root is greater than or equal to its width [w4] at the tip (fig. 2-3; ¶ 0043, 0062).

    PNG
    media_image6.png
    417
    950
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the stator teeth of Barker/Kikuchi having wider roots than tips as taught by Yokota, in order to reduce both torque ripple and cogging torque (¶ 0056-0059) thereby improving performance.
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barker and Kikuchi as applied to claim 3 above, and further in view of Cao et al. (WO 2012/119303 A1), hereinafter referred to as “Cao”.
Regarding claim 11, Barker, in view of Kikuchi, discloses the electric machine of claim 3, as stated above.  Barker, in view of Kikuchi, does not disclose the stator in which the width of wound teeth is greater than the width of unwound teeth.
Cao discloses a radial-flux rotary electric machine comprising a rotor [4] and a stator [2] having a plurality of teeth (fig. 1-3; page 3, lines 118-136), wherein the plurality of teeth includes wound teeth [wt] and unwound teeth [uw] (fig. 3), and a width of the wound teeth [wt] is greater than a width of the unwound teeth [uw] (fig. 3; pg. 4, lines 137-148; pg. 6, lines 222-230).

    PNG
    media_image7.png
    363
    380
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the stator of Barker/Kikuchi having unwound teeth, with lesser widths than the wound teeth, as taught by Cao, in order to maximize winding utilization rate (pg. 6, lines 231-233 of Cao), thereby maximizing motor efficiency.
Regarding claim 12, Barker, in view of Kikuchi and Cao, discloses the electric machine of claim 11, as stated above, wherein Cao further discloses that the width of the wound teeth [wt] is twice the width of the unwound teeth [uw] (fig. 3; wound teeth have a width of 45 mechanical degrees while unwound teeth have a width of substantially half that, at 20 mechanical degrees).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barker and Kikuchi as applied to claim 1 above, and further in view of Zhao et al. (US 2019/0229573 A1), hereinafter referred to as “Zhao”.
Regarding claim 13, Barker, in view of Kikuchi, discloses the electric machine of claim 1, as stated above.  Barker does not disclose that the rotor [24] comprises permanent magnets [26] arranged in a Halbach array.
Zhao discloses a radial-flux rotary electric machine comprising a rotor [4] and a stator [2], in which the rotor [4] comprises permanent magnets [5] arranged in a Halbach array (fig. 1-2; ¶ 0054).

    PNG
    media_image8.png
    363
    748
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the rotor magnets of Barker/Kikuchi in a Halbach array as taught by Zhao, in order to reduce leakage magnetic flux thereby improving overall power output and efficiency.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barker and Kikuchi as applied to claim 1 above, and further in view of Zhao and Cao.
Regarding claim 14, Barker, in view of Kikuchi, discloses the electric machine of claim 1, as stated above.  Barker, in view of Kikuchi does not disclose that the stator is an alternate-wound stator having sixteen slots and four coil pairs, each coil pair forming part of one of four independent electrical phases and comprising coils that are 180 mechanical degrees apart.
Zhao discloses a radial-flux rotary electric machine comprising a rotor [4] and a stator [2] (fig. 1-2; ¶ 0054), in which the stator [2] is an alternate-wound stator having four coil pairs [3], each coil pair [3] forming part of one of four independent electrical phases and comprising coils that are 180 mechanical degrees apart (fig. 1; ¶ 0019, 0057-0059).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the stator of Barker/Kikuchi having the alternate-wound structure as taught by Zhao, in order to provide a more reliable structure with lower torque ripple (¶ 0003 of Zhao).  
Barker, in view of Kikuchi and Zhao, still does not disclose the stator having sixteen slots.
Cao discloses a radial-flux rotary electric machine comprising a rotor [4] and a stator [2] (fig. 1-3; page 3, lines 118-136), wherein the stator comprises both wound teeth [wt] and unwound teeth [uw] alternating in the circumferential direction (fig. 3; pg. 4, lines 137-148; pg. 6, lines 222-230).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the stator of Barker/Kikuchi/Zhao having both wound and unwound teeth, resulting in double the number of slots (i.e. the eight slots of Zhao would double to sixteen slots), as taught by Cao, in order to maximize winding utilization rate (pg. 6, lines 231-233 of Cao), thereby maximizing motor efficiency.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barker in view of Kikuchi and Huang et al. (US 2018/0278127 A1), hereinafter referred to as “Huang”.
Regarding claim 16, Barker discloses a radial-flux rotary electric machine [2] having a first end at one axial extreme [right-side] and a second end at another axial extreme [left-side] (fig. 3; ¶ 0136-0137), comprising: 
a fluid input [66] for receiving coolant at the first end of the machine [2] (fig. 3-4; ¶ 0152-0153); 

    PNG
    media_image1.png
    497
    703
    media_image1.png
    Greyscale

a rotor [24] comprising a radial impeller [68] at the first end of the machine in fluid communication with the fluid input [66] (fig. 4; ¶ 0141-0142; 0152-0153), and a plurality of permanent magnets [26] with a helical fluid conduit [50] thereunder in fluid communication with the impeller [68] (fig. 3-4; ¶ 0141, 0145); 
a stator [22] defining axial fluid channels [14] (fig. 2; ¶ 0138), the fluid channels [14] being in fluid communication with the helical fluid conduit [50] at the second end of the machine (fig. 2, 5; ¶ 0169; both fluid flows are combined at the left side of the machine, along paths [100] and [102], before exiting the housing); and
a fluid output [20] in fluid communication with the fluid channels [14] (fig. 2-3; ¶ 0140, 0143), 
wherein rotation of the radial impeller [68] diverts the coolant entering the fluid input [66] into the helical conduit [50] (fig. 3; ¶ 0161).
Barker does not disclose the stator [22] having a plurality of slots with a fill factor of between zero and unity to define axial fluid channels in the slots.
Kikuchi discloses a radial-flux rotary electric machine comprising a rotor [2] and a stator [5] (fig. 1; ¶ 0016-0018), the stator [5] having a plurality of slots [25] with a fill factor of between zero and unity to define axial fluid channels [29D] in the slots [25] (fig. 6; ¶ 0019, 0045-0048; the coils [30] occupy a portion of the space within the slots, with the remainder of the space being used as cooling passages).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the stator of Barker, having the axial fluid channels located within the stator slots instead of on the outside of the stator, with the stator as taught by Kikuchi, in order to improve cooling performance by placing the cooling medium in direct contact with the heat generating elements, i.e. the coils (¶ 0002 of Kikuchi).

    PNG
    media_image2.png
    397
    672
    media_image2.png
    Greyscale

Barker, in view of Kikuchi, does not disclose a gas turbine engine.
Huang discloses a gas turbine engine [10] (figure 1; ¶ 0015) comprising a radial-flux rotary electric machine [14] (fig. 2-3; ¶ 0015), but does not disclose the radial-flux rotary electric machine as recited.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the radial-flux electric machine of Barker/Kikuchi within the gas turbine engine of Huang, in order to provide the turbine with improved cooling (¶ 0002 of Kikuchi) so as to prevent damage to thermally sensitive components, thereby reducing costs and improving performance (¶ 0002 of Barker).
Allowable Subject Matter
Claim(s) 17-18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 17, and all claims dependent thereon, the prior art does not disclose, inter alia, the gas turbine engine of claim 16, wherein the coolant is diverted into the axial fluid channels after travelling through the helical fluid conduit.
Regarding claim 18, and all claims dependent thereon, the prior art does not disclose, inter alia, the electric machine of claim 1, wherein the coolant is diverted into the axial fluid channels after travelling through the helical fluid conduit.
While cooling systems with a singular coolant path through both the rotor and the stator may be known in the art, none have been found which also include the previously recited limitations of the independent claims (i.e. the helical fluid conduit, slot fill factor, axial fluid channels in the slots, etc.).  There does not appear to be any reason why one of ordinary skill would modify the teachings of any of the cited references to combine their fluid paths.  Thus, the new claims recite features which, in combination with the features already claimed, are neither anticipated nor rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Petter et al. (US 2012/0074797 A1) discloses a radial-flux rotary electric machine comprising a stator with both wound and unwound teeth, the wound teeth being wider in the circumferential direction than the unwound teeth.
Hoemann et al. (US 2008/0203846 A1) discloses a radial-flux rotary electric machine comprising a stator having particular ratios of inner-to-outer stator core diameters.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael Andrews/
Primary Examiner, Art Unit 2834